Webb, Judge.
Robert Crisp brought suit against First National Bank of Atlanta, Park Marina, Inc., and Jack Boots alleging that these defendants, acting jointly and severally in furtherance of a conspiracy, repossessed his boat and motor without complying with the law relating to the repossession of mortgaged property. He now appeals the grant of summary judgment to the bank, which we affirm.
In support of its motion the bank tendered papers showing that Crisp defaulted in his payments under the contract and security agreement, which had been assigned to the bank by the marina with full recourse; that under the recourse agreement the marina paid the balance of the defaulted contract to the bank and took it back under another assignment; that the marina’s agent thereafter repossessed the boat and motor acting solely on behalf of the marina; and that, in short, after assigning the paper back to the marina, the bank had no further interest in the matter and had nothing to do with the repossession, even assuming that it was wrongful. Plaintiff made no counter showing in response.
Since the bank made a prima facie showing of no conspiracy, plaintiff was required to respond or suffer judgment against him. Code Ann. § 81A-156 (e). Compare Heimanson v. Meade, 140 Ga. App. 534 (1976). While plaintiff contends in his brief that correspondence from the bank induced his reliance that the bank would not repossess within five days of the letter, neither the pleadings nor the evidence make reliance an issue in the case. In any event not only did the bank not repossess within five days — it did not repossess at all.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.

Hansell, Post, Brandon & Dorsey, G. Lee Garrett, Jr., for appellees.